EXHIBIT 10.51


DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

CANCELLATION OF ELECTION
DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
EXECUTIVE OPTION PLAN






TO: DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.


FROM: ANDERSON             R.                      SCOTT     
            LAST NAME          FIRST NAME      MIDDLE



IF YOU HAVE MADE A 2004 BONUS DEFERRAL ELECTION UNDER THE DOLLAR THRIFTY
AUTOMOTIVE GROUP, INC. EXECUTIVE OPTION PLAN, PLEASE COMPLETE THIS FORM.




PARTICIPANT STATEMENT

  |X|   I understand that the applicable election below is offered to me by
Dollar Thrifty Automotive Group, Inc. (“DTG”). My election must be made by
February 17, 2005. I understand that this election will not be accepted by DTG
unless this box is checked to acknowledge my understanding. I understand that
the American Jobs Creation Act of 2004 (“AJCA”) changed the tax treatment for
Options issued under the Executive Option Plan and similar arrangements. Under
the tax rules, the treatment for such Options issued on or after 1/1/2005 is
immediate taxation at my marginal tax rate plus a 20% penalty, with similar
annual taxation in subsequent years on any future appreciation in the option
spread. This election is possible under transition guidance provided by the
Internal Revenue Service to avoid this punitive taxation.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 



--------------------------------------------------------------------------------








PARTICIPANT ELECTION (PLEASE SELECT ONE OF THE FOLLOWING CHOICES)

  |   |   Whereas I made a prior election to exchange all or a percentage of my
bonus to be paid in 2005 for the grant of Options under the Executive Option
Plan, I hereby elect to relinquish my rights to Options under the current
structure of Options pursuant to the Executive Option Plan. I elect that my
deferral of the same percentage of my bonus will be substituted for a benefit
provided under the Dollar Thrifty Automotive Group, Inc. Deferred Compensation
Plan. I understand that the Deferred Compensation Plan will be amended as
necessary to comply with the new rules under AJCA prior to December 31, 2005. At
that time, I will make an election indicating my distribution preference under
the Deferred Compensation Plan.


  |   |   Whereas I made a prior election to exchange all or a percentage of my
bonus to be paid in 2005 for the grant of Options under the Executive Option
Plan, I hereby elect to relinquish my rights to those Options under the current
structure of Options pursuant to the Executive Option Plan. I elect that
deferral of __________% of my bonus will be substituted for a benefit provided
under the Dollar Thrifty Automotive Group, Inc. Deferred Compensation Plan with
the remaining bonus paid to me in cash. I understand that the Deferred
Compensation Plan will be amended as necessary to comply with the new rules
under AJCA prior to December 31, 2005. At that time, I will make an election
indicating my distribution preference under the Deferred Compensation Plan.


  |X|   I wish to have 100% of the 2005 bonus payment that is subject to a prior
election of exchange for Options under the Executive Option Plan paid directly
to me in cash.


Any cash payments received hereunder will be subject to federal and applicable
state and local income taxes as well as payroll taxes. This alternative is
provided under the transitional guidance provided by the Internal Revenue
Service to avoid the punitive taxation under the AJCA relating to Options issued
after December 31, 2004.

This election will be in effect on the date signed and will apply to 2004
bonuses paid after such election that were subject to a prior election to
exchange compensation for the grant of Options under the Executive Option Plan.


PARTICIPANT STATEMENT

  |X|   I have reviewed and understand all the terms and conditions hereof. I
understand and acknowledge that the exclusive sources for determining my
benefits and rights under the Dollar Thrifty Automotive Group, Inc. Deferred
Compensation Plan are the provisions of that Plan and any elections entered into
pursuant thereto.



AUTHORIZATION:


/S/ R. SCOTT ANDERSON                                                   
                       DATE: FEBRUARY 17, 2005
PARTICIPANT SIGNATURE

*        *         *         *        *        *

This election is hereby approved and accepted.


DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.


/S/ BRIAN K. FRANKLIN                                                         
                                         DATE: FEBRUARY 17, 2005
DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.